El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Al amparo del trámite de mostración de causa, pasamos juicio sobre la juridicidad de una resolución emitida por el Tribunal Superior de Puerto Rico, Sala de Caguas, mediante la cual dicho foro denegó una solicitud de disolución del Ju-rado (mistrial) y celebración de nuevo juicio del aquí peticio-nario Víctor José Robles González en el proceso que actual-mente se celebra contra éste en dicho tribunal. El origen o fundamento principal de la referida solicitud lo constituye un comentario que hiciera uno de los representantes del Mi-nisterio Público, mediante el cual llegó a conocimiento del Jurado el hecho de que entre las partes se había efectuado un procedimiento de alegación preacordada (plea bargaining) que había sido rechazado por el peticionario Robles González, actuación prohibida por las disposiciones de la Re-gla 72(6) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y de la Regla 22(D) de Evidencia, 32 L.P.R.A. Ap. IV.
Como fundamento adicional de la procedencia jurídica de la solicitud de disolución del Jurado, se aduce ante este Tribunal la conducta de hostilidad que alegadamente ha desple-gado el juez que preside los procedimientos a nivel de instan-cia contra el peticionario y su representación legal, conducta que alegadamente ha afectado la “atmósfera total” dentro de la cual se lleva a cabo el proceso judicial. En específico, se alega que dicho magistrado ha cuestionado la competencia profesional de los abogados, lo cual ha lesionado y minado gravemente la relación “abogado-cliente” existente entre ellos.
*753En resumen, reclama el peticionario Robles González que procede se decrete la disolución del Jurado en el caso de autos y la celebración de un nuevo juicio por cuanto, dadas ías circunstancias antes mencionadas, resulta imposible que él obtenga un juicio justo e imparcial. Estamos de acuerdo; veamos por qué.
I
El Ministerio Público radicó ante el Tribunal Superior de Puerto Rico, Sala de Caguas, pliegos acusatorios contra Rolando Suazo Cátala, José Aguayo, y el aquí peticionario Víctor José Robles González por los delitos de asesinato en primer grado, robo, infracción a los Arts. 6, 7 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416, 417 y 418, e infracción al Art. 168 del vigente Código Penal, 33 L.P.R.A. see. 4274. En los mismos se les imputó a éstos haber causado —actuando en concierto y de común acuerdo— la muerte a un ser humano mediante el uso de arma de fuego, alegada-mente durante la perpetración de un delito de robo. Como resultado de un procedimiento de “alegación preacordada” (plea bargaining) y en relación con el delito de asesinato en primer grado, el Ministerio Fiscal accedió a que los coacu-sados Suazo y Aguayo hicieran alegación de culpabilidad por el delito menor incluido de asesinato en segundo grado.(1)
En el caso del coacusado Robles González, las conversa-ciones sostenidas por las partes bajo el procedimiento de “alegación preacordada” no tuvieron éxito. Éste, aparente-mente, insistió en ser considerado para recibir los beneficios de una sentencia suspendida, privilegio para el cual técnica-mente cualificaba, por razón de ser menor de veintiún años, *754bajo el delito menor incluido de asesinato en segundo grado; condición que el Ministerio Público rechazó.(2) En conse-cuencia, Robles González fue sometido a juicio por las acusa-ciones originalmente radicadas, reclamando éste su derecho constitutional a juicio por jurado.
Comenzado el desfile de la prueba de cargo, se suscitaron unos incidentes ante el tribunal de instancia, los cuales de-sembocaron en la radicación por el coacusado Robles Gonzá-lez de una moción solicitando la inhibición o descalificación del juez superior que presidía el proceso, Hon. Enrique Jor-dán Musa. En síntesis, se le imputó al Juez Jordán Musa en la moción de inhibición desplegar una actitud hostil al limitar el contrainterrogatorio de la defensa; cuestionar la estrate-gia adoptada por los abogados de defensa, adelantando crite-rios sobre admisibilidad de edvidencia, de esta forma inten-tando disuadir a los abogados respecto a la presentación de prueba; haber adoptado la postura de testigo y perito del Ministerio Público; emitir comentarios en presencia del Ju-rado en torno a la prueba y su alcance, y hacer comentarios denigrantes respecto a la competencia profesional de los abogados defensores. En relación con este último señala-miento, entendemos procedente enfatizar el hecho de que el juez de instancia, en ausencia del Jurado, calificó como “una barbaridad” la forma y manera en que uno de los abogados de defensa contrainterrogaba a uno de los testigos de cargo y amenazó con nombrar otro abogado “para que los asista en la defensa de este caso”. Moción sobre inhibición, pág. 6. La solicitud de inhibición fue denegada por otro magistrado de la Sala de Caguas al cual le fue referida la misma.
Reiniciado el proceso judicial en la sala que preside el Juez Jordán Musa, se suscitó un nuevo incidente en el *755mismo. Durante el contrainterrogatorio de uno de los tes-tigos de cargo por parte de la defensa, el Fiscal manifestó, en presencia de los señores del Jurado y ratificando la informa-ción a esos efectos brindada por el testigo a preguntas de la defensa, que los coacusados Suazo y Aguayo se encontraban en prisión por razón de que se habían declarado culpables del delito de asesinato en segundo grado, como consecuencia de una alegación preacordada en que habían renunciado a la probatoria.
En adición expresó el Fiscal en presencia del Jurado que ello era la “misma oferta que se le está haciendo ... al com-pañero [el abogado de Robles González] y no la quier[e] aceptar”.(3) Solicitada la disolución del Jurado por la defensa por razón de este último comentario, el tribunal de instancia —luego de denegar la misma— procedió a impartirle a los señores del Jurado las instrucciones que estimó pertinentes con el aparente propósito de “subsanar” el perjuicio causado por el comentario del Ministerio Fiscal.
Inconforme, acudió ante este Tribunal Víctor José Robles González en revisión de la decisión del foro de instancia, ne-gándose a decretar la disolución del Jurado, mediante la ra-dicación de un escrito que intituló “Moción al amparo de la Regla 31(A) y en auxilio de jurisdicción”. Considerado el mismo como un resurso de certiorari, lé concedimos término al Procurador General de Puerto Rico para que mostrara causa por la cual no debíamos ordenar la disolución del Ju-rado y la celebración de un nuevo juicio. En adición, y en auxilio de nuestra jurisdicción, paralizamos los procedi-mientos a nivel de instancia.(4)
*756El Procurador General ha comparecido. En apoyo de su posición de que procede la confirmación de la resolución de-negatoria emitida por el tribunal de instancia, sostiene en síntesis que el perjuicio, si alguno, sufrido por el peticionario Robles González como consecuencia de lo expresado por el Fiscal sobre lo de la alegación preacordada fue debidamente subsanado por las instrucciones impartidas por el juez a los señores del Jurado. En cuanto a las expresiones del referido magistrado, respecto a la competencia profesional de los abogados de defensa, sostiene el Procurador General que, sin “entrar en la controversia marginal de si el juez denigró o no a los abogados de la defensa frente al acusado, la realidad es que este incidente no puede haber afectado la percepción del jurado de la imparcialidad del juez porque ese jurado sencillamente no presenció el incidente”. Escrito para mos-trar causa, pág. 4.
Estando en condiciones de resolver el recurso radicado, procedemos a así hacerlo.
HH hH
Como es de todos conocido, la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, consagra, en lo pertinente al caso de autos, el derecho de todo acusado a que se demuestre su culpabilidad más allá de duda razonable en juicio público, justo e imparcial. Como expresáramos en Pueblo v. Pérez Santaliz, 105 D.P.R. 10, 13 (1976):
Como sabemos, el juicio va dirigido a la búsqueda de la ver-dad. Nuestro ordenamiento procesal prescribe como garantía *757del derecho a un juicio justo e imparcial que la culpabilidad del acusado ha de fundarse en la prueba desfilada y en los argumentos aducidos ante el tribunal. Él ácusádo tiene dere-cho a confrontarse con la prueba en su contra y a que se le pruebe la acusación mediante prueba admisible conforme las normas de relevancia, confiabilidad y certeza que la experien-cia secular ha consagrado en el proceso adversativo y no por influencias extrañas al proceso. (Énfasis suplido.)
Aun cuando ía. parte peticionaria no lo alega ex-presamente, la solicitud de disolución del Jurádo y celebración de nuevo juicio que hiciera ante el tribunal de instancia se basa en las disposiciones de la Regla 144(d) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, la cual en cierta forma viabiliza y garantiza el derecho constitucional antes mencionado. Establece la misma:
El tribunal podrá ordenar la disolución del jurado antes del veredicto en los siguientes casos:
(d) Si se hubiere cometido algún error o se hubiere incu-rrido en alguna irregularidad durante el proceso que, a jui-cio del tribunal, le impidiere al jurado rendir un veredicto justo e imparcial. (Énfasis suplido.) 34 L.P.R.A Ap. II, R. 144(d).
Procede, en consecuencia, que nos preguntemos, en primer lugar, ¿si se ha cometido algún error o incurrido en al-guna irregularidad durante los procedimientos judiciales que hasta la fecha se han llevado a cabo a nivel de instancia en el caso de epígrafe? No debe haber la menor duda sobre el hecho de que la contestación a la anterior interrogante tiene que ser en la afirmativa.
De las manifestaciones hechas por uno de los represen-tantes del Ministerio Público en presencia de los señores del Jurado, éstos pueden claramente percibir e inferir que en-tre el Ministerio Público y el imputado de delito y su repre-sentación legal se celebraron conversaciones encaminadas a *758que el aquí peticionario hiciera alegación de culpabilidad por el delito menor de asesinato en segundo grado y, peor aún, que dichas conversaciones no tuvieron éxito meramente por-que el peticionario aspiraba a ser considerado para una pro-batoria y no debido a que éste entendiera que él era inocente. Dichas manifestaciones ciertamente constituyen, y cualifi-can como, “un error o irregularidad” al amparo de las dis-posiciones de la antes citada Regla lkk(d) de Procedimiento Criminal por cuanto esa evidencia por mandato espreso y terminante de las disposiciones de la Regla 72(6) de Proce-dimiento Criminal, supra, y de la Regla 22(D) de Eviden-cia, supra, es claramente inadmisible. Dichas disposiciones, como es sabido, establecen:
(6) La existencia de una alegación preacordada, sus tér-minos o condiciones, y los detalles y conversaciones condu-centes a la misma no serán admisibles contra el imputado en ningún procedimiento criminal, civil o administrativo si la ale-gación preacordada hubiere sido rechazada por el tribunal o invalidada en algún recurso posterior o retirada válidamente por el imputado. Lo anterior será admisible por excepción en un procedimiento criminal por perjurio contra el imputado ba-sado en manifestaciones hechas por él bajo juramento. Regla 72(6) de Procedimiento Criminal, supra.
(D) Declaración de culpabilidad. Evidencia de una alega-ción de culpabilidad posteriormente retirada o de una oferta de declararse culpable del delito imputado o de cualquier otro delito, hecha por un acusado en una acción criminal, es inad-misible en cualquier acción contra la persona que hizo la ale-gación u oferta, sea dicha acción una civil o criminal o de cual-quier otra índole. Regla 22(D) de Evidencia, supra.
Realmente no se requiere que una persona sea muy perspicaz para que pueda darse cuenta de la “razón de ser” de las citadas disposiciones reglamentarias. Si algo demuestra la práctica de la profesión en el campo penal es que, de ordinario, la prueba más incriminatoria, perjudicial y devastadora con que puede contar el Ministerio Fiscal contra *759un imputado de delito lo es la de que éste admitió la comi-sión del delito que se le imputa o que estuvo en algún mo-mento en disposición de declararse culpable del mismo. Ello así por razón de que, no importa cuán sólida y convin-cente pueda parecer, o ser, la pruebe que presenta el Estado durante el juicio, el “juzgador de los hechos” —ya sea el juez o el Jurado— nunca está totalmente convencido de la culpa-bilidad del acusado; ese juzgador responsable siempre siente una intranquilidad respecto a ello. Ahí precisamente radica lo incriminatorio y perjudicial que resulta ser la prueba de una alegada admisión o confesión por parte del acusado en la consciencia del juzgador. Apercibido ese juzgador de que el acusado admitió los hechos, o de que estuvo en disposición de declararse culpable, la duda o intranquilidad que le aque-jaba desaparece como por arte de magia. Esto es, la preocu-pación que tenía de que mediante su decreto de culpabilidad podía enviar a un inocente a la cárcel, deja de existir.
Advertidos de que en el proceso que actualmente está pendiente ante el tribunal de instancia efectivamente se co-metió un error o irregularidad, procede que, en segundo lu-gar, nos preguntemos ¿si ese error o irregularidad —con-forme las disposiciones de la antes citada Regla lkk(d) de Procedimiento Criminal— impide que el Jurado que parti-cipa en el mismo como juzgador de los hechos rinda un vere-dicto justo o imparcial?
La referida interrogante necesariamente requiere, a su vez, que nos cuestionemos si las instrucciones que en el presente caso les impartió el juez a los señores del Jurado, luego de occurido el comentario del Fiscal, subsanaron la irregularidad en cuestión. De entrada, debemos reconocer que, como norma general y en circunstancias ordinarias, una instrucción oportuna y específica al Jurado por parte del magistrado que preside los procedimientos puede subsanar el efecto perjudicial que sobre el Jurado pudiera tener la ad-*760misión errónea de evidencia o los comentarios impropios provenientes de un testigo de cargo o del representante del Ministerio Fiscal. Pueblo v. Suárez Fernández, 116 D.P.R. 842, 850-851 (1986); Pueblo v. López Camacho, 98 D.P.R. 700, 703 (1970); Pueblo v. Cotto Torres, 88 D.P.R. 23 (1963).
Ahora bien, ello no siempre es así. La decisión de, si el error ha quedado subsanado o no por las oportunas instruc-ciones impartidas por el magistrado realmente depende de “lá totalidad de las circunstancias” presentes en el caso. Pueblo v. Ramos Álvarez, 118 D.P.R. 782, 792 (1987). Más aún y como expresáramos en Piñero Agosto v. Tribunal Superior, 94 D.P.R. 204, 215 (1967), no obstante existir en rela-ción con esta interrogante “principios o guías generalmente aceptados como normas doctrinales,... en última instancia cada situación ha de resolverse con sentido realista a la luz de sUs particulares circunstancias y hechos”. (Énfasis su-plido.)
Debemos reconocer, en adición, el hecho de que de ordi-nario el que en mejor posición está para resolver esta cues-tión lo es el juez de instancia, por cuanto éste no sólo ha sido testigo presencial del incidente objetado, sino que ha podido percibir a través de sus sentidos la reacción, si alguna, del Jurado ante dicho “incidente”. Piñero Agosto v. Tribunal Superior, ante; Pueblo v. Arteaga Torres, 93 D.P.R. 148 (1966). Es debido a ello que la decisión del juez de instancia sobre si procede o no concederse la solicitud de disolución del Jurado es una que, de ordinario,, merece deferencia por los integrantes de este Tribunal. Piñero Agosto v. Tribunal Superior, ante.
Ello no significa, sin embargo, que la decisión emitida al respecto por un juez de instancia goce de inmunidad ante la función revisora de este Tribunal. La razón es sencilla. Con la posible excepción de los propios miembros del Jurado, na-die en definitiva puede decir con certeza cuál fue el efecto o influencia que el incidente, o la prueba objetada, tuvo sobre *761el Jurado. A esos efectos conviene recordar lo expresado por el compañero Juez Negrón García en la decisión que este Tribunal emitiera en Pueblo v. Guzmán Camacho, 116 D.P.R. 34, 38 (1984):
¿Puede negarse aun en el campo de lo especulativo, que este trágico acontecimiento no impactó potencialmente a los ju-rados? “El jurado no está habituado a la prudencia del juez, que espera conocer la totalidad de las pruebas, para luego in-ferir de ellos su convicción. Por el contrario, lo impresionan las pequeñeces y se torna daltónico en cuanto a pruebas más graves. A veces una fruslería procesal, a la cual no le daría importancia alguna el técnico, llega a ser como el punto cén-trico de orientación mental, suficiente para convencer en uno u otro sentido.” E. Altavilla, Sicología Judicial, Ed. Depalma, Buenos Aires, 1970, Yol. II, págs. 1198-1199.
HH HH
Aun cuando, naturalmente, respetamos la opinión de quienes sostienen la posición contraria, somos del criterio que un examen de “las particulares circunstancias y hechos” presentes en el caso de epígrafe —Pinero Agosto v. Tribunal Superior, ante— causa que se incline la balanza hacia la posición de que todo lo acontecido hasta la fecha a nivel de instancia impide que el peticionario obtenga un juicio justo e imparcial, requisito del debido procedimiento de ley. Vé-anse: In re Murchison, 349 U.S. 133 (1955); Pueblo v. Toro Goyco, 84 D.P.R. 492, 496-497 (1962); Pueblo v. Martín Aymat, 105 D.P.R. 528, 537 (1977).
En primer lugar, la “situación” causada por el comentario impropio del representante del Ministerio Fiscal es de la mayor gravedad y no una “mera fruslería”. Como expresá-ramos anteriormente, realmente resulta difícil imaginar otra prueba que sea más perjudicial y devastadora para un acu-sado en un juicio criminal que la de que él estuvo en disposi-ción de declararse culpable.
*762Por otro lado, todo el que haya practicado la profesión a nivel de instancia es consciente del hecho de que la norma jurisprudencial antes enunciada, a los efectos de que una instrucción del tribunal al Jurado tiene el efecto de “subsanar” el perjuicio causado por el comentario o conducta del Ministerio Fiscal violativa del derecho de un acusado a un juicio justo e imparcial, desafortunadamente ha tenido la consecuencia de que estos incidentes o situaciones se hayan proliferado a nivel de instancia; ello debido quizás a la existencia y aplicación flexible, por parte de este Tribunal, de la referida norma la cual, de ordinario, tiene el efecto de evitar que se decrete un mistrial o se revoque una convicción. Es por ello que realmente nunca puede enfatizarse lo suficiente el hecho de que la reacción de los tribunales de instancia, ante una situación de esta naturaleza, tiene que ser verdaderamente enérgica, severa e inmediata. A esos efectos, resultan ejemplarizantes e ilustrativas —aun cuando hayan sido expresadas hace algún tiempo— las expresiones que este Tribunal hiciera en Pueblo v. Díaz, 69 D.P.R. 621, 629 (1949). En dicho caso —refiriéndonos a una situación en que el Fiscal había “comentado el silencio del acusado”— expresamos:
El derecho de un acusado a no declarar y a que tal circuns-tancia no establezca presunción alguna en su contra no debe ser invadido por el ministerio público con comentarios ad-versos ni insinuaciones de clase alguna. Si lo fuera, debe reci-bir del juez que presida el juicio la más severa e inmediata recriminación por conducta impropia-, y el jurado ser ins-truido por la corte inmediatamente en forma apropiada, de suerte que en el ánimo de los juzgadores de hecho no pueda quedar vestigio alguno de tales comentarios vertidos ante ellos. (Énfasis suplido.)
Un examen de las instrucciones que con el obvio propó-sito de subsanar ese perjuicio le transmitiera el juez de ins-tancia a los señores del Jurado demuestra que las mismas, aun cuando constituyeron un esfuerzo loable por parte de *763dicho magistrado por corregir el error cometido, fueron unas endebles y genéricas, esto es, no fueron lo específicas, completas, enérgicas y severas que la situación —y el per-juicio causado— ameritaba. Véanse: Pueblo v. Díaz, ante; Pueblo v. Machado, 31 D.P.R. 42, 44-45 (1922).
Al enfrentarse hace más de cinco décadas a una situación similar a la que plantea el caso de autos —esto es, comenta-rio impropio del Fiscal ante el Jurado sobre actuación del acusado que implicaba admisión de culpabilidad por parte de este último— este Tribunal, en Pueblo v. Marchand Paz, 53 D.P.R. 671, 683-684 (1938), expresó:
La conducta del fiscal con toda probabilidad ya había de-jado una marca indeleble en el ánimo, de los jueces de hecho. La manifestación del fiscal, de ser creída por el jurado, tendió a demostrar una admisión de culpabilidad por el acusado e indirectamente acusó a la defensa del serio crimen de tratar de sobornar a un testigo. No podemos determinar todo el efecto de semejante manifestación, pero a nuestro juicio, re-sultó inevitablemente perjudicial.
Existe tal abundancia de jurisprudencia sobre lo que consti-tuye suficientemente un comentario impropio y exige la devo-lución de un caso para nuevo juicio, que no se puede estable-cer una regla definida. Cada caso ha de fundarse en sus he-chos específicos. . . . Los hechos del caso que está ante nos hablan por sí solos. No hay duda alguna de que el jurado reci-bió de labios del fiscal algo que equivalía a evidencia inadmisi-ble y estamos convencidos de que la naturaleza perjudicial de esa prueba no pudo ser subsanada por nada que el juez pudiera haber dicho. El daño fué irreparable. (Enfasis su-plido.)
Igual conclusión y resultado se impone en el presente caso. Dado el carácter y contenido de la información propor-cionada impropiamente al Jurado por el Fiscal, el efecto grave y perjudicial que de ordinario esa información tiene sobre el Jurado, y la ausencia de una eficaz y oportuna ins-trucción al Jurado por parte del juez de instancia, el perjui-*764ció sufrido por el peticionario resulta ser irreparable e insub-sanable.
Ello así por cuanto si una “mera fruslería” puede resultar para el Jurado “como el punto céntrico de orientación mental, suficiente para convencer en uno u otro sentido”, Pueblo v. Guzmán Camacho, ante, pág. 38, somos del criterio que información como la aquí en controversia obviamente tiene que tener un efecto mayor, determinante y devastador en el ánimo de los señores del Jurado.
Es por ello que, ante las circunstancias particulares del caso, realmente resulta inmaterial saber cuán fuerte o no es la prueba de cargo en el presente caso. Aun en ausencia de ese dato, somos de la opinión que el error cometido es uno perjudicial que hace necesario, en protección del derecho constitucional dé todo acusado en nuestra jurisdicción a te-ner un juicio justo e imparcial, que prudencialmente decre-temos —én esta etapa — (5) la disolución del Jurado y la cele-bración de un nuevo juicio. Pueblo v. Marchand Paz, ante.
H-i <!
Como expresara este Tribunal en Reyes v. Tribunal Superior, 84 D.P.R. 29, 37 (1961):
No por haberse expresado en innumerables ocasiones debe dejarse de repetir... uno de los derechos más preciados que *765tiene el ciudadano en nuestra comunidad es que cuando se le acusa de delito se le juzgue en tales circunstancias que el pro-ceso que se le celebre esté rodeado de todas las garantías que hacen posible un juicio justo. (Énfasis suplido.)
Los procedimientos judiciales, no hay duda, son dirigidos y dependen de los seres humanos. No podemos exigir, en consecuencia, que los procesos criminales que se celebran en nuestra jurisdicción sean perfectos. Es deber de todos, sin embargo, aspirar y velar por que dichos procesos sean justos e imparciales. De hecho, ello constituye un mandato constitucional.
En cumplimiento de ese mandato, estaremos muy atentos a situaciones como las que plantea el presente caso. Resolveremos cada caso que sea traído ante nuestra consideración “con sentido realista a la luz de sus particulares circunstancias y hechos” —Piñero Agosto v. Tribunal Superior, ante, pág. 215— y no conforme a criterios extraños al ideal de la justicia, tales como el de índole económico. El día en que los derechos constitucionales de nuestros conciudadanos estén a expensas de consideraciones de naturaleza económica será el día en que la justicia habrá dejado de constituir la razón de ser de nuestro ordenamiento.(6)

*766
Se dictará sentencia de conformidad.(

7

)

El Juez Asociado Señor Negrón García disintió con opi-nión escrita, a la cual se unieron los Jueces Asociados Se-ñores Ortiz y Alonso Alonso.
—O—

(1) A “cambio” de la rebaja en la calificación del delito, los coacusados Suazo y Aguayo “renunciaron” a ser considerados para recibir los beneficios de una sentencia suspendida, privilegio al que técnicamente eran acreedores al ser éstos menores de veintiún años de edad.


(2) Dicha información surge del recurso radicado por el peticionario Robles González. En su comparecencia, en cumplimiento de la orden de mostrar causa emitida, el Procurador General de Puerto Rico no rebate ni refuta la referida información.


(3) Véase Transcripción Parcial de Evidencia, págs. 31, 32 y 33.


(4) Entendemos procedente señalar el hecho de que, en la sesión celebrada ante el tribunal de instancia, en la cual se le informara a las partes de la orden de paralización emitida por este Tribunal, el juez de instancia, nuevamente, cues-tionó la capacidad y competencia profesional de uno de los abogados de defensa. *756Al éste insistir en que se transcribiera todo lo allí acontecido, el referido magis-trado expresó, en ausencia del Jurado, lo siguiente:
“Si se transcribe, se va a transcribir todo; usted entiende, todo; ¿o es que usted no entiende español? ¿Cómo diablos fue usted a la Universidad? ¿Usted no entiende?” Moción informativa y réplica del peticionario, pág. 3.


(5) No puede peíderse de vista que se trata de una acusación donde se imputa el delito de asesinato en primer grado en la modalidad d & felony murder. Véase 33 L.P.R.A. see. 4002. Ello significa que en el presente caso únicamente hay dos posibles veredictos: absolutorio o culpable de asesinato en primer grado. Un veredicto de culpabilidad por el delito de ásesinato en primer grado, a su vez, implica que el aquí peticionario no tendrá derecho ni a una sentencia suspendida ni a fianza en apelación. Véanse: 34 L.P.R.A. see. 1042 y Regla 198 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II. El trámite de perfeccionamiento de un re-curso de apelación, como es sabido, toma un período de tiempo relativamente largo. Ello significa que el aquí peticionario, de salir culpable, tendrá que pasar un prolongado período de tiempo en prisión, antes de que el planteamiento hoy ante nuestra consideración sea resuelto por este Tribunal, dentro del recurso de apelación que éste radique.


(6) La cita que se hace en la opinión disidente de la decisión que este Tribunal emitiera en Pueblo v. Bonilla Ortiz, 123 D.P.R. 434 (1989), es una hecha fuera de contexto. En Pueblo v. Bonilla Ortiz, ante —caso en que él juez que presidió los procedimientos erróneamente se negó a transmitir a los señores del Jurado instrucciones sobre un posible veredicto por un delito menor incluido, razón por la cual nos vimos obligados a revocar y devolver el capo al tribunal de instancia para un nuevo juicio— expresamos que:
“El magistrado que reh[ú]sa impartir al juradp las instrucciones que la prueba presentada justifica brindar, no sólo usurpa la función de dicho juzgador de hechos, sino que cauéa una innecesaria erogación de fondos públicos y dila-ción en la solución de los casos, ya que su actuación de ordinario acarrea la anulación de los procedimientos habidos y la consiguiente celebración de un nuevo juicio.” (Énfasis eñ el original.)


(7) La conclusión y el resultado a que llegamos hace innecesario que nos expresemos sobre, y resolvamos, el planteamiento del peticionario a los efectos de que la conducta y actitud asumida por el Honorable Juez Jordán Musa hacia los abogados defensores igualmente impide que él obtenga un juicio justo e im-parcial.
Ciertamente la situación que se percibe de una lectura de la transcripción parcial de evidencia resulta un tanto preocupante. Los comentarios que sobre la capacidad profesional de los abogados defensores ha hecho el Juez Jordán Musa resultan ser innecesarios e improcedentes en un juicio criminal.
Como es sabido, la autoridad que representa la figura del juez ante el Jurado necesariamente implica que cualquier inclinación de éste hacia una de las partes que el Jurado pueda percibir puede tener un enorme peso en su ánimo y decisión. Véanse: L. Conner, The Trial Judge, His Facial Expressions, Gestures, and General Deameanor — Their Effect on The Administration of Justice, 6 (Núm. 4) AM. Crim. L.Q. 175 (1968); Anotación, Gestures or Facial Expressions of Trial Judge in Criminal Case, Indicating Approval or Disapproval, Belief or Disbelief as Ground for Relief, 49 A.L.R.3d 1186.
Comentarios de la naturaleza de los expresados y la conducta observada por el juez de instancia en el presente caso pueden desvirtuar el “ ‘balance preciso, claro y verdadero entre el [acusado] y el [Estado]’ ”, el cual balance se requiere en la celebración de un juicio justo e imparcial. Pueblo v. Toro Goyco, 84 D.P.R. 492, 497 (1962).
Sobre este particular, estimamos procedente recalcar que en reiteradas oca-siones hemos exigido que el juez ante quien se ventile un procedimiento judicial, debe evitar hasta la más leve sospecha de parcialidad. Rivera v. Corte, 71 D.P.R. 953 (1950); Pueblo v. Miranda Marchand, 117 D.P.R. 303 (1986).